UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 24, 2010 J. C. PENNEY COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation ) 6501 Legacy Drive Plano, Texas (Address of principal executive offices) 1-15274 (Commission File No.) 26-0037077 (IRS Employer Identification No.) 75024-3698 (Zip code) Registrant's telephone number, including area code: (972) 431-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On August 24, 2010, Maxine K. Clark resigned from the Board of Directors of J.C.Penney Company, Inc. (“Company”) todedicate greater time to her ongoing leadership of Build-A-Bear Workshop, Inc. and to pursuing her deep interests inimproving education and mentoringother entrepreneurs. Ms. Clark served as the Chair of the Company’s Corporate Governance Committee and also was a member of the Human Resources and Compensation Committee and Committee of the Whole. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J. C. PENNEY COMPANY, INC. By: /s/Janet Dhillon Janet Dhillon Executive Vice President, General Counsel and Secretary Date:August 26, 2010
